Citation Nr: 1521526	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating (or evaluation) in excess of 30 percent for service-connected anxiety disorder.

2.  Entitlement to an initial rating (or evaluation) in excess of 20 percent for service-connected right shoulder rotator cuff tendonitis and scapulocostal syndrome (right shoulder disability).

3.  Entitlement to an initial rating (or evaluation) in excess of 20 percent for service-connected left shoulder rotator cuff tendonitis and scapulocostal syndrome (left shoulder disability).

4.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1985 to April 1988 and from January 1991 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the course of the appeal, jurisdiction transferred to the RO in Detroit, Michigan, pursuant to the Veteran's request due to a change of residence.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  Additional medical evidence has been received since the Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2014).
At the Board hearing, the Veteran presented testimony relevant to the issue of service connection for a menstrual disorder, including as due to undiagnosed illness; however, the issue is not on appeal.  The record shows that service connection for early menopause, endometriosis, and tubal ligation, including as due to undiagnosed illness, was originally denied in a June 1999 rating decision.  The Veteran filed a Notice of Disagreement (NOD) in July 1999, and a Statement of the Case (SOC) was issued in July 1999.  Because the Veteran did not file a substantive appeal, the June 1999 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.     
In October 2008, the Veteran requested to reopen service connection for a menstrual disorder.  In a January 2009 rating decision, the RO determined that new and material evidence had not been submitted to reopen service connection for a menstrual disorder.  The Veteran filed a NOD in September 2009, and a SOC was issued in April 2012.  Although the Veteran later filed a substantive appeal in October 2012, it was untimely because it was received after the appeal period had expired.  Because the Veteran did not file a timely substantive appeal, the January 2009 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
In a November 2012 decision, the RO explained that the October 2012 VA Form 9 was untimely and would be construed as a new claim.  After being notified of the November 2012 decision and procedural and appellate rights, the Veteran did not appeal the decision pertaining to the timeliness of the substantive appeal, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
In an August 2013 decision, the RO reopened service connection for a menstrual disorder (although no evidence had been submitted) and denied the claim on the merits.  After being notified of the decision and procedural and appellate rights, the Veteran did not appeal the August 2013 rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
As the Board heard argument on the issue of service connection for a menstrual disorder to include as due to undiagnosed illness at the March 2015 Board hearing, the Board has considered the application of the holding of the United States Court of Appeals for Veterans Claims (Court) in Percy v. Shinseki, 23 Vet. App 37 (2009) as it relates to the instant decision.  In Percy, the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal (38 U.S.C.A. § 7105(d) (3)), the language used by Congress in enacting the statute for filing a NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where a NOD had not been filed, but not where a substantive appeal had not been filed.  Id. at 44, citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553 (enacting both NOD and Substantive Appeal requirements).  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination' and '[i]f no notice of disagreement is filed... within the prescribed period, the action or determination shall become final.'"  See also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (indicated that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West,      11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"). 
In Percy, the appellant had filed a timely NOD but failed to file a substantive appeal as to all of the issues on appeal.  Percy, 23 Vet. App. at 38.  As the Court found the filing of a substantive appeal was permissive, the filing of the mandatory NOD in Percy allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The instant case is distinguishable from Percy in that in the current case there is no jurisdiction-conferring NOD before the Board as to the issue of reopening service connection for a menstrual disorder.  As noted above, the Veteran did not appeal the November 2012 decision that the October 2012 VA Form 9 was untimely, or the August 2013 rating decision reopening and denying service connection for a menstrual disorder on the merits.  38 C.F.R. § 20.204(c).  
As there is no evidence of record which can be construed as a NOD to the August 2013 denial of service connection for a menstrual disorder filed within the one-year appeal period, there is no jurisdiction-conferring document in the record which would allow the Board to consider the issue of service connection for a menstrual disorder or to take hearing testimony on that issue, and the act of taking testimony did not confer jurisdiction of the issue on the Board or waive the jurisdiction-conferring NOD requirement.  38 C.F.R. § 20.302.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for a menstrual disorder; therefore, it is not before the Board and is not listed as an issue on appeal on the first page of this decision.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

Initial Ratings for Anxiety Disorder and Left and Right Shoulder Disabilities

The issues of entitlement to higher initial ratings for anxiety disorder and right and left shoulder disabilities are remanded for VA medical examinations and updated VA treatment records.  At the Board hearing, the Veteran asserted that the anxiety disorder had worsened since the April 2011 VA medical examination, citing increased anxiety attacks, homicidal ideation, increased memory impairment, and the need for increased medication.  The Veteran also asserted that the left and right shoulder disabilities had worsened since the March 2010 VA medical examination, citing worsened pain and decreased range of motion.  Because the evidence facially indicates that the anxiety disorder and right and left shoulder disabilities may have worsened since the last VA examinations, and the evidence currently of record is insufficient to rate the initial rating appeals since the March 2010 and April 2011 VA medical examinations, a remand is required to conduct another VA medical examination and obtain updated VA treatment records.

TDIU

The issue of entitlement to a TDIU, which has been raised in this case, will also be remanded for issuance of proper notice and to try to obtain relevant records from the Social Security Administration (SSA).  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  At the Board hearing, the Veteran asserted that she was no longer able to work and received Social Security disability benefits, in part, due to the service-connected anxiety disorder.  For this reason, the Board finds that entitlement to a TDIU is part of the rating appeal; therefore, a remand for proper notice and to obtain relevant records from the SSA is warranted.
Accordingly, the issues of higher initial ratings for the service-connected anxiety disability, right shoulder disability, and left shoulder disability and entitlement to a TDIU are REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Obtain any records pertaining to treatment from February 2015 to the present at the Aleda E. Lutz VA Medical Center, Saginaw Healthcare Annex, and Saginaw Vet Center in Saginaw, Michigan, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  Provide the Veteran with proper VCAA notice for a TDIU. 

4.  Schedule the Veteran for appropriate VA compensation examination to assess the current nature and severity of the right and left shoulder disabilities.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms the Veteran has manifested since the March 2010 VA medical examination that are attributable to the service-connected left and right shoulder disabilities.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should also comment on the extent of any functional impairment due to the left and right shoulder disabilities and how that impairment impacts employability and daily life.

5.  Schedule the Veteran for a VA mental disorders or PTSD examination to assess the current nature and severity of the anxiety disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed in the examination report. 

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and occupational and social impairment the Veteran has manifested since the April 2011 VA PTSD examination that are attributable to the service-connected anxiety disorder. 

The examiner should comment on the extent of any functional impairment due to anxiety disorder and how that impairment impacts employability and daily life.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.   

6.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


